           Case 1:20-cv-11479-LTS Document 4 Filed 08/06/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
JAMES KOPPEL,                       )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                      C.A. No. 1:20-cv-11479
                                    )
WILLIAM MOSES,                      )
                                    )
      Defendant.                    )
____________________________________)

                  NOTICE OF APPEARANCE OF MICHAEL J. LAMBERT

        Please enter my appearance on behalf of defendant William Moses in this matter.

                                                   Respectfully submitted,

                                                   WILLIAM MOSES,

                                                   By his attorneys,

                                                   /s/ Michael J. Lambert
                                                   Jeffrey J. Pyle (BBO # 647438)
                                                   jpyle@princelobel.com
                                                   Michael J. Lambert (BBO # 704134)
                                                   mlambert@princelobel.com
                                                   PRINCE LOBEL TYE LLP
                                                   One International Place, Suite 3700
                                                   Boston, MA 02110
                                                   T: 617-456-8000
                                                   F: 617-456-8100

Dated: August 6, 2020




109578\000000\3519599
           Case 1:20-cv-11479-LTS Document 4 Filed 08/06/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that on August 6, 2020, I electronically filed the foregoing Notice of
Appearance with the Clerk of Court using the CM/ECF system, and I hereby certify that I have
served the foregoing by electronic mail on the below-listed counsel who have not yet entered an
appearance in this Court:

                             Edward G. Boylan, Esq.
                             Freeman Mathis & Gary LLP
                             60 State Street, Suite 600
                             Boston, MA 02109-1800
                             pboylan@fmglaw.com


                                                    /s/ Michael J. Lambert
                                                    Michael J. Lambert




109578\000000\3519599
